UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD TO Commission File Number 000-50615 PDC 2003-A Limited Partnership (Exact name of registrant as specified in its charter) West Virginia (State or other jurisdiction of incorporation or organization) 51-0452053 (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado 80203 (Address of principal executive offices)(Zip code) (303) 860-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such files) and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As ofJune 30, 2010 the Partnership had 424.15 units of limited partnership interest and no units of additional general partnership interest outstanding. PDC 2003-A LIMITED PARTNERSHIP (A West Virginia Limited Partnership) INDEX TO REPORT ON FORM 10-Q Page PART I – FINANCIAL INFORMATION Note Regarding Forward-Looking Statements 1 Item 1. Financial Statements (unaudited) Condensed Balance Sheets (unaudited) 2 Condensed Statements of Operations (unaudited) 3 Condensed Statements of Cash Flows (unaudited) 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. [Removed and Reserved] 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 Index NOTE REGARDING FORWARD-LOOKING STATEMENTS This periodic report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (“Exchange Act”) regarding PDC 2003-A Limited Partnership’s (the “Partnership” or the “Registrant”) business, financial condition, results of operations and prospects. All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as expects, anticipates, intends, plans, believes, seeks, estimates and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas and oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner Petroleum Development Corporation’s (“PDC”) strategies, plans and objectives. However, these words are not the exclusive means of identifying forward-looking statements herein.PDC now conducts business under the name “PDC Energy.” Although forward-looking statements contained in this report reflect the Managing General Partner’s good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the development, production and marketing of natural gas and oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward-looking statements include, but are not limited to: ● changes in production volumes, worldwide demand, and commodity prices for natural gas and oil; ● changes in estimates of proved reserves; ● declines in the values of the Partnership’s natural gas and oil properties resulting from impairments; ● the timing and extent of the Partnership’s success in further developing and producing the Partnership’s natural gas and oil reserves; ● the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; ● risks incident to the refracturing and operation of natural gas and oil wells; ● future production and refracturing costs; ● the availability of Partnership future cash flows for investor distributions or funding of Well Refracturing Plan activities; ● the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; ● the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America, or U.S.; ● changes in environmental laws and the regulations and enforcement related to those laws; ● the identification of and severity of environmental events and governmental responses to the events; ● the effect of natural gas and oil derivatives activities; ● the availability of funding for the consideration payable by PDC and its wholly-owned subsidiary to consummate the prospective mergers under the Acquisition Plan, and the timing of consummating any such mergers if at all; ● conditions in the capital markets; and ● losses possible from pending or future litigation. Further, the Partnership urges the reader to carefully review and consider the cautionary statements made in this report, the Partnership’s annual reports on Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission, or SEC, on October 12, 2010 (“2009 Form 10-K”) and the Partnership’s other filings with the SEC and public disclosures.The Partnership cautions you not to place undue reliance on forward-looking statements, which speak only as of the date made.Other than as required under the securities laws, the Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. - 1 - Index PART I – FINANCIAL INFORMATION Item1. Financial Statements (unaudited) PDC 2003-A Limited Partnership Condensed Balance Sheets (unaudited) June30, December31, 2009* Assets Current assets: Cash and cash equivalents $
